PER CURIAM.
On 30 July 1954 the Court filed an opinion in the above cause followed by a judgment that the respondent be suspended from the practice of law for two years unless he paid within ninety days the cost of the proceedings, in which event the term of suspension would be reduced to one year. State ex rel. Florida Bar v. Murrell, 74 So.2d 221. The Florida Bar filed a statement of the cost to which it had been put in this disciplinary proceeding and now the respondent takes exception to some of the items, citing us some of our decisions on what are and what are not proper costs to be taxed in a case.
This is not the usual adversary proceeding and we think it entirely unnecessary for us to determine whether the respondent should be relieved of some or any of the charges appearing in the statement. The effect of the order was to give him the opportunity of reducing his sentence of suspension to one year if he relieved The Florida Bar of the expense to which it had been put in presenting the charges against the respondent. He had the choice and he now has the choice of either paying the whole bill and being suspended for one year or paying none of it and being suspended for two years.
The objections of the respondent to the itemized statement of costs are overruled.
ROBERTS, C. J., and THOMAS, SE-BRING, HOBSON and MATHEWS, JJ., concur.
TERRELL and DREW, JJ., not participating.